 



EXHIBIT 10.8

FORM OF
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
2004 YEAR-END RSU AWARD

          This Award Agreement sets forth the terms and conditions of the 2004
Year-End award (this “Award”) of RSUs (“2004 Year-End RSUs”) granted to you
under The Goldman Sachs Amended and Restated Stock Incentive Plan (the “Plan”).

          1.      The Plan. This Award is made pursuant to the Plan, the terms
of which are incorporated in this Award Agreement. Capitalized terms used in
this Award Agreement that are not defined in this Award Agreement have the
meanings as used or defined in the Plan. References in this Award Agreement to
any specific Plan provision shall not be construed as limiting the applicability
of any other Plan provision.

          2.      Award. The number of 2004 Year-End RSUs subject to this Award
is set forth in the Award Statement delivered to you. An RSU is an unfunded and
unsecured promise to deliver (or cause to be delivered) to you, subject to the
terms and conditions of this Award Agreement, a share of Common Stock (a
“Share”) on the Delivery Date or as otherwise provided herein. Until such
delivery, you have only the rights of a general unsecured creditor, and no
rights as a shareholder, of GS Inc. THIS AWARD IS CONDITIONED ON YOUR SIGNING
THE RELATED SIGNATURE CARD AND RETURNING IT TO GS INC. BY THE DATE SPECIFIED ON
THE SIGNATURE CARD, AND IS SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS OF
THE PLAN AND THIS AWARD AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE
ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN PARAGRAPH 12. BY SIGNING
AND RETURNING THE RELATED SIGNATURE CARD (WHICH, AMONG OTHER THINGS, OPENS THE
CUSTODY ACCOUNT REFERRED TO IN PARAGRAPH 3(b) IF YOU HAVE NOT DONE SO ALREADY),
YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF ALL OF THE TERMS AND CONDITIONS OF
THIS AWARD AGREEMENT.

          3.      Vesting and Delivery.

          (a)      Vesting. Except as provided in this Paragraph 3 and in
Paragraphs 4, 6, 7, 9 and 10, on each Vesting Date you shall become Vested in
the number or percentage of 2004 Year-End RSUs specified next to such Vesting
Date on the Award Statement (which may be rounded to avoid fractional Shares).
While continued active Employment is not required in order to receive delivery
of the Shares underlying your Outstanding 2004 Year-End RSUs that are or become
Vested, all other terms and conditions of this Award Agreement shall continue to
apply to such Vested 2004 Year-End RSUs, and failure to meet such terms and
conditions may result in the termination of this Award (as a result of which no
Shares underlying such Vested 2004 Year-End RSUs would be delivered).

          (b)      Delivery.

          (i) The Delivery Date with respect to this Award shall be the date
specified as such on your Award Statement, if that date is during a Window
Period or, if that date is not during a Window Period, the first Trading Day of
the first Window Period beginning after such date. For this purpose, a “Trading
Day” is a day on which Shares trade regular way on the New York Stock Exchange.

          (ii) Except as provided in this Paragraph 3 and in Paragraphs 4, 6, 7,
9 and 10, in accordance with Section 3.23 of the Plan, reasonably promptly (but
in no case more than thirty (30) Business Days) after the date specified as the
Delivery Date (or any other date delivery of Shares is called for hereunder),
Shares underlying the number or percentage of your then Outstanding 2004
Year-End RSUs with respect to which the

 



--------------------------------------------------------------------------------



 



Delivery Date (or other date) has occurred (which number of Shares may be
rounded to avoid fractional Shares) shall be delivered by book entry credit to
your Custody Account or to a brokerage account approved by the Firm.
Notwithstanding the foregoing, if you are or become considered by GS Inc. to be
one of its “covered employees” within the meaning of Section 162(m) of the Code,
then you shall be subject to Section 3.21.3 of the Plan, as a result of which
delivery of your Shares may be delayed.

          (iii) In accordance with Section 1.3.2(i) of the Plan, in the
discretion of the Committee, in lieu of all or any portion of the Shares
otherwise deliverable in respect of all or any portion of your 2004 Year-End
RSUs, the Firm may deliver cash, other securities, other Awards or other
property, and all references in this Award Agreement to deliveries of Shares
shall include such deliveries of cash, other securities, other Awards or other
property.

          (c)      Death. Notwithstanding any other provision of this Award
Agreement, if you die prior to the Delivery Date, the Shares underlying your
then Outstanding 2004 Year-End RSUs shall be delivered to the representative of
your estate as soon as practicable after the date of death and after such
documentation as may be requested by the Committee is provided to the Committee.

          4.      Termination of 2004 Year-End RSUs and Non-Delivery of Shares.

          (a)      Unless the Committee determines otherwise, and except as
provided in Paragraphs 3(c), 6 and 7, if your Employment terminates for any
reason or you otherwise are no longer actively employed with the Firm, your
rights in respect of your 2004 Year-End RSUs that were Outstanding but that had
not yet become Vested immediately prior to your termination of Employment
immediately shall terminate, such 2004 Year-End RSUs shall cease to be
Outstanding and no Shares shall be delivered in respect thereof.

          (b)      Unless the Committee determines otherwise, and except as
provided in Paragraphs 6 and 7, your rights in respect of all of your
Outstanding 2004 Year-End RSUs (whether or not Vested) shall immediately
terminate, such 2004 Year-End RSUs shall cease to be Outstanding and no Shares
shall be delivered in respect thereof if:

                    (i)      you attempt to have any dispute under the Plan or
this Award Agreement resolved in any manner that is not provided for by
Paragraph 12 or Section 3.17 of the Plan;

                    (ii)     any event that constitutes Cause has occurred;

                    (iii)     you, in any manner, directly or indirectly,
(A) Solicit any Client to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the Firm, (B) interfere with or
damage (or attempt to interfere with or damage) any relationship between the
Firm and any Client, (C) Solicit any person who is an employee of the Firm to
resign from the Firm or to apply for or accept employment with any Competitive
Enterprise or (D) on behalf of yourself or any person or Competitive Enterprise
hire, or participate in the hiring of, any Selected Firm Personnel or identify,
or participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise;

                    (iv)      you fail to certify to GS Inc., in accordance with
procedures established by the Committee, that you have complied, or the
Committee determines that you in fact have failed to comply, with all the terms
and conditions of the Plan and this Award Agreement. By accepting the delivery
of Shares under this Award Agreement, you shall be deemed to have represented
and certified at such time that you have complied with all the terms and
conditions of the Plan and this Award Agreement;

                    (v)     the Committee determines that you failed to meet, in
any respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with

2



--------------------------------------------------------------------------------



 



your Employment with the Firm, including, without limitation, any offer letter,
employment agreement or any shareholders’ agreement to which other similarly
situated employees of the Firm are a party; or

                    (vi)     as a result of any action brought by you, it is
determined that any of the terms or conditions for Delivery of this Award
Agreement are invalid.

For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked, and (ii) any Managing Director of the Firm.

          5.      Repayment. The provisions of Section 2.6.3 of the Plan (which
requires Award recipients to repay to the Firm amounts delivered to them if the
Committee determines that all terms and conditions of this Award Agreement in
respect of such delivery were not satisfied) shall apply to this Award.

          6.      Extended Absence, Retirement and Downsizing.

          (a)      Notwithstanding any other provision of this Award Agreement,
but subject to Paragraph 6(b), in the event of the termination of your
Employment by reason of Extended Absence or Retirement (determined as described
in Section 1.2.19 of the Plan), the condition set forth in Paragraph 4(a) shall
be waived with respect to any 2004 Year-End RSUs that were Outstanding but that
had not yet become Vested immediately prior to such termination of Employment
(as a result of which such 2004 Year-End RSUs shall become Vested), but all
other conditions of this Award Agreement shall continue to apply.

          (b)     Without limiting the application of Paragraph 4(b), your
rights in respect of your Outstanding 2004 Year-End RSUs that become Vested in
accordance with Paragraph 6(a) immediately shall terminate, such Outstanding
2004 Year-End RSUs shall cease to be Outstanding, and no Shares shall be
delivered in respect thereof if, prior to the original Vesting Date with respect
to such 2004 Year-End RSUs, you (i) form, or acquire a 5% or greater equity
ownership, voting or profit participation interest in, any Competitive
Enterprise, or (ii) associate in any capacity (including, but not limited to,
association as an officer, employee, partner, director, consultant, agent or
advisor) with any Competitive Enterprise. Notwithstanding the foregoing, unless
otherwise determined by the Committee in its discretion, this Paragraph 6(b)
will not apply if your termination of Employment by reason of Extended Absence
or Retirement is characterized by the Firm as “involuntary” or by “mutual
agreement” other than for Cause and if you execute such a general waiver and
release of claims and an agreement to pay any associated tax liability, both as
may be prescribed by the Firm or its designee. No termination of Employment
initiated by you, including any termination claimed to be a “constructive
termination” or the like or a termination for good reason, will constitute an
“involuntary” termination of Employment or a termination of Employment by
“mutual agreement.”

          (c)     Notwithstanding any other provision of this Award Agreement
and subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated without Cause solely by
reason of a “downsizing,” the condition set forth in Paragraph 4(a) shall be
waived with respect to your 2004 Year-End RSUs that were Outstanding but that
had not yet become Vested immediately prior to such termination of Employment
(as a result of which such 2004 Year-End RSUs shall become Vested), but all
other conditions of this Award Agreement shall continue to apply. Whether or not
your Employment is terminated solely by reason of a “downsizing” shall be
determined by the Firm in its sole discretion. No termination of Employment
initiated

3



--------------------------------------------------------------------------------



 



by you, including any termination claimed to be a “constructive termination” or
the like or a termination for good reason, will be solely by reason of a
“downsizing.”

          7.      Change in Control. Notwithstanding anything to the contrary in
this Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all Shares underlying your then
Outstanding 2004 Year-End RSUs, whether or not Vested, shall be delivered.

          8.      Dividend Equivalent Rights. Each 2004 Year-End RSU shall
include a Dividend Equivalent Right. Accordingly, with respect to each of your
Outstanding 2004 Year-End RSUs, at or after the time of distribution of any
regular cash dividend paid by GS Inc. in respect of a Share the record date for
which occurs on or after the Date of Grant, you shall be entitled to receive an
amount (less applicable withholding) equal to such regular dividend payment as
would have been made in respect of the Share underlying such Outstanding 2004
Year-End RSU. Payment in respect of a Dividend Equivalent Right shall be made
only with respect to 2004 Year-End RSUs that are Outstanding on the payment
date. Each Dividend Equivalent Right shall be subject to the provisions of
Section 2.8.2 of the Plan.

          9.     Certain Additional Terms, Conditions and Agreements.

          (a)      The delivery of Shares is conditioned on your satisfaction of
any applicable withholding taxes in accordance with Section 3.2 of the Plan.

          (b)      If you are or become a Managing Director, your rights in
respect of the 2004 Year-End RSUs are conditioned on your becoming a party to
any shareholders’ agreement to which other similarly situated employees of the
Firm are a party.

          (c)      Your rights in respect of your 2004 Year-End RSUs are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents (as described in Section 3.3 of the Plan) that the Committee
may determine to be necessary or advisable.

          (d)      You understand and agree, in accordance with Section 3.3 of
the Plan, by accepting this Award, you have expressly consented to all of the
items listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference.

          (e)      You understand and agree, in accordance with Section 3.22 of
the Plan, by accepting this Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of your 2004 Year-End RSUs in accordance with such
rules and procedures as may be adopted from time to time with respect to sales
of such Shares (which may include, without limitation, restrictions relating to
the timing of sale requests, the manner in which sales are executed, pricing
method, consolidation or aggregation of orders and volume limits determined by
the Firm). In addition, you understand and agree that you shall be responsible
for all brokerage costs and other fees or expenses associated with your 2004
Year-End RSU Award, including without limitation, such brokerage costs or other
fees or expenses in connection with the sale of Shares delivered to you
hereunder.

4



--------------------------------------------------------------------------------



 



          (f)      GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement with GS Inc.). GS Inc. may advise the
transfer agent to place a stop order against any legended Shares.

          10.      Right of Offset. The obligation to deliver Shares under this
Award Agreement is subject to Section 3.4 of the Plan, which provides for the
Firm’s right to offset against such obligation any outstanding amounts you owe
to the Firm and any amounts the Committee deems appropriate pursuant to any tax
equalization policy or agreement.

          11.      Amendment. The Committee reserves the right at any time to
amend the terms and conditions set forth in this Award Agreement, and the Board
may amend the Plan in any respect; provided that, notwithstanding the foregoing
and Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.

          12.      Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU
UNDERSTAND AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING
THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW
YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE
PLAN, SHALL APPLY.

          13.      Non-transferability. Except as otherwise may be provided by
the Committee, the limitations on transferability set forth in Section 3.5 of
the Plan shall apply to this Award. Any purported transfer or assignment in
violation of the provisions of this Paragraph 13 or Section 3.5 of the Plan
shall be void.

          14.      Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS.

          15.      Headings. The headings in this Award Agreement are for the
purpose of convenience only and are not intended to define or limit the
construction of the provisions hereof.

          IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

            THE GOLDMAN SACHS GROUP, INC.
      By:         Name:     Henry M. Paulson, Jr.      Title:     Chairman and
Chief Executive Officer     

5